In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
ZOHREH GERAMI,             *
A Married Woman,           *
                           *                         No. 12-442V
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *                         Filed: April 16, 2014
                           *
SECRETARY OF HEALTH        *                         Attorneys’ fees and costs; award
AND HUMAN SERVICES,        *                         in the amount to which
                           *                         respondent does not object
                           *
               Respondent. *
*********************

               UNPUBLISHED DECISION ON FEES AND COSTS1

Cyrus Meshki, Law Offices of Cyrus Meshki, APC, Los Angeles, CA, for
petitioner.
Darryl R. Wishard, United States Dep’t of Justice, Washington, DC, for
respondent.

      Petitioner Zohreh Gerami filed an application for attorneys’ fees and costs
on April 8, 2010. The Court awards the amount to which respondent does not
object.

       Petitioners claimed that the diphtheria-pertussis-tetanus (“DPT”) vaccine
caused Ms. Gerami’s skin irritation, a rash, insomnia, cellulitis, and anxiety. See
Petition, filed July 13, 2012. The information in the record failed to demonstrate
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
entitlement to an award under the Program and compensation was denied.
Decision, dated October 11, 2013. The United States Court of Federal Claims
denied a motion for review of the October 11, 2013 decision on March 31, 2014.

       Even though compensation was denied, a petitioner who brings her petition
in good faith and who has a reasonable basis for the petition may be awarded
attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). Respondent does not
contend that petitioners failed to satisfy these criteria.

       Petitioner seeks a total of $9,150.00 for attorneys’ fees. Additionally, Ms.
Gerami filed a statement of costs in compliance with General Order No. 9, stating
that she incurred $661.02 while pursuing this claim. Respondent stated that she
had no objection to this application for attorneys’ fees and costs.

After reviewing the request, the court awards the following:

       1. A lump sum of $9,150.00 in the form of a check payable to
          petitioner’s attorney, Cyrus Meshki, Law Offices of Cyrus Meshki,
          APC and petitioner, Zohreh Gerami, for attorney’s fees and costs
          available under 42 U.S.C. § 300aa-15(e).

       2. A lump sum of $661.02 in the form of a check payable to petitioner,
          Zohreh Gerami.

The court thanks the parties for their cooperative efforts in resolving this matter.


       The Clerk shall enter judgment accordingly.2

IT IS SO ORDERED.


                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master


2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.



                                                2